Title: From Benjamin Franklin to Sartine, 8 October 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy, 8— Oct. 1780.
Messrs. delap Merchant at Bordeaux desires your Excellency’s Permission to expedite two american Vessels to the West indies without being obliged to pay the Duties. If this may be granted to them consistent with your established Laws of Commerce, I shall be much obliged to your Excellency to comply with their Request. They are satisfied to pay the Duties, if they do not return the necessary Acquits à Caution duly discharged in the time prescribed. The Vessels they wish the permission for are the Polly of Boston Capt. Eliphalet Ripley, and the Favorite of North Carolina. Capt. Jeremiah Morgan. With &c.
M. De Sartine.
